Title: To Thomas Jefferson from Michael Krafft, 24 April 1804
From: Krafft, Michael
To: Jefferson, Thomas


          
            Sir
            Bristol (Pennsa.) 24 April 1804
          
          Tho’ personally unknown to you Sir, I assume the liberty of addressing myself to you, on a presumption that I have the strongest hope of meeting with that Countenance in this application, which your patriotism has warranted me to expect, under the Character of an enthusiast in search of Philosophy & the Sciences. From the political persecution of 98: I found it necessary to forsake an honorable and ample Subsistence under the then existing Administration.
          Since that period my whole attention has been devoted to the Sciences in an immured Situation.
          For three Years last past I have been diligently employed in experimenting (under weighty expence) principally on Subjects immediately interresting to my Country such as that of our Domestic Distilleries &c. facts proved, and final results from which I have the strongest Conviction must ultimately tend to facilitate the rising Interests of Community. These together with the general system of Domestic Distillery I have arranged in the form of an 8o. volume of about 400 pages entitled The American Distiller, of the first part of which the enclosed are proof sheets (as a sample) and although it Cannot boast of elegance of Language, Yet I trust it will be found Replete with Usefull matter
          Having no pecuniary Interest in the sale of this work, save that which may arise, from the Voluntary tribute of esteem of my Fellow Citizens May I claim your Excys. permission to dedicate this work to you, as a safeguard against its falling into the general wreck of oblivion which the Discountenance of envy may wish to Consign it, which favour will be greatfully acknowledged, by Sir Your Most devoted Servant
          
            Michl Krafft 
          
        